Title: To George Washington from Samuel Huntington, 6 April 1781
From: Huntington, Samuel
To: Washington, George


                        
                            sir,
                            Philadelphia April 6. 1781
                        
                        Enclosed is the Copy of a Resolve which I have transmitted to the Count de Rochambeau & to the
                            Chevalier Destouches by Direction of Congress. I have the Honor to be with very great Esteem & Respect Your Excellency’s
                            most obedient & most humble servant
                        
                            Sam: Huntington President

                        
                    